DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi et al. US 6,919,777.
1.	A high-frequency device (Figs. 1-4) comprising: a circuit substrate (4; Fig. 1) including dielectric layers that are stacked, wiring patterns (Fig. 3) located on at least one of the dielectric layers, and a passive element (45; Col. 8 lines 50-51) formed of at least one of the wiring patterns, the circuit substrate having a first surface (4a) that is a surface of an outermost dielectric layer in a stacking direction of the dielectric layers; a terminal (44) for connecting the high-frequency device to an external circuit, the terminal being located on the first surface and electrically connected to the passive element through a first path in the circuit substrate; and an acoustic wave element (3; X) located on the first surface and electrically connected to the passive element through a second path in the circuit substrate.
Claims 1, 10, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroki et al. US 7,289,008.
1.	A high-frequency device (Figs. 1-3a, etc.) comprising: a circuit substrate (23) including dielectric layers that are stacked, wiring patterns (e.g. Fig. 3) located on at least one of the dielectric layers, and a passive element (28) formed of at least one of the wiring patterns, the circuit substrate having a first surface (top) that is a surface of an outermost dielectric layer in a stacking direction of the dielectric layers; a terminal (not labelled but on top of the surface, see Figs. 2, 3) for connecting the high-frequency device to an external circuit, the terminal being located on the first surface and electrically connected to the passive element through a first path in the circuit substrate (Fig. 3, e.g. terminal to capacitor 28 and PA 24, 25); and an acoustic wave element (9, 10) located on the first surface and electrically connected to the passive element through a second path in the circuit substrate.
10.	The high-frequency device according to claim 1, further comprising a direction identification mark (e.g. item 39) located on a second surface (bottom) that is an opposite surface of the circuit substrate from the first surface (any item on the bottom surface, simply by its existence, can be regarded as directional identification mark). 
11.	A multiplexer (Figs. 1-3a, etc.) comprising a high-frequency device (100) comprising: a circuit substrate (23) including dielectric layers that are stacked, wiring patterns (e.g. Fig. 3) located on at least one of the dielectric layers, and a passive element (28) formed of at least one of the wiring patterns, the circuit substrate having a first surface (top) that is a surface of an outermost dielectric layer in a stacking direction of the dielectric layers; a terminal (not labelled but on top of the surface, see Figs. 2, 3) .

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238.  The examiner can normally be reached on M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W/Examiner, Art Unit 2843   

/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843